Citation Nr: 0939489	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for tinnitus. 

The veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

The Veteran's current tinnitus first manifested in service 
and is related to high noise levels experienced in combat. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the U.S. Army as a combat medical 
corpsman including service in the Republic of Vietnam.  He 
was injured in combat and received the Purple Heart Medal and 
Combat Medical Badge.  He contends that he experienced 
tinnitus since service as a result of exposure to acoustic 
trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See Savage 
v. Gober,  10 Vet. App. 488, 495 (1997).   "[S]ymptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology." Id. at 496. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006). 

If a veteran engaged in combat with the enemy, the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the occurrence of events and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service treatment records showed that the Veteran sustained 
fragment wounds to the right leg, a broken right tibia, and a 
concussion wound to the left foot from the detonation of an 
improvised personnel mine in April 1969.   The Veteran was 
retired from service with a medical disability as a result of 
these wounds.  Service treatment records are silent for any 
ear or head injuries.  There are no clinical notations or 
reports by the Veteran of symptoms of hearing loss or 
tinnitus.  No organic ear abnormalities and normal hearing 
acuity were noted on a December 1969 physical examination.   

In a November 2006 statement, February 2007 notice of 
disagreement, and at an August 2009 Board hearing, the 
Veteran stated that the April 1969 detonation of the 
personnel mine was substantial and threw his body several 
feet in the air.  The Veteran stated that he sensed noise 
that was not actually present since the explosion.  The 
Veteran also stated that during his tour of duty in Vietnam 
he was regularly exposed to small arms and artillery fire, 
nearby detonations of other personnel mines, and frequent 
travel in the combat zone by helicopter.  The Veteran further 
stated that at first he was able to ignore the noise 
sensation but that it gradually became more severe.  He 
stated that the disorder caused headaches, interrupted sleep, 
and compelled him to raise the volume on television or radio 
or operate a fan to overcome the sensed noise.  The Veteran 
acknowledged that he had not sought treatment for the 
disorder.  

A limited number of VA outpatient treatment records from 
September 1998 to October 2005 showed that the Veteran was 
not diagnosed or treated for hearing loss or tinnitus.  
However, on one occasion in September 2005, a mental health 
clinician noted the Veteran's report of sensitivity to noise 
and interrupted sleep with the symptoms that the Veteran 
reported had started within two years of discharge from 
service. 

In November 2006, a VA audiologist noted a review of the 
claims file, the record of combat service, and the Veteran's 
reports of exposure to high levels of noise in combat.  The 
audiologist also noted that the Veteran had normal hearing at 
the time of his discharge physical examination and that he 
worked after service as a postal clerk with no exposure to 
high levels of noise.  The audiologist noted the results of 
hearing acuity testing and diagnosed bilateral high frequency 
sensorineural hearing loss.   However, the audiologist 
concluded that the current hearing loss was not likely 
related to exposure to noise in service because testing 
showed normal hearing acuity at the time of discharge.  The 
audiologist also diagnosed subjective, bilateral, constant, 
severe tinnitus since 1970 but concluded that the disorder 
was not related to service because there was normal hearing 
acuity at the time of discharge.  

The Board concludes that service connection for tinnitus is 
warranted.  From the evidence in the service personnel and 
treatment records, the Board concludes that the Veteran did 
engage in combat.  The Board notes that the Veteran is 
competent to provide lay evidence of the onset and severity 
of his sensed tinnitus symptoms.  His testimony and 
statements regarding exposure to high noise levels including 
the detonation of a nearby personnel mine and the onset of 
the symptoms are credible because the events occurred in 
combat and are consistent with the circumstances of his 
service.  The Veteran described his symptoms to a VA 
clinician who diagnosed constant and severe tinnitus.  

The Board is mindful that the Veteran did not report tinnitus 
symptoms to medical examiners in service and that audiometric 
testing at the time of discharge showed no deficits in 
hearing acuity.  The VA audiologist concluded that the 
current tinnitus was not related to service because hearing 
acuity was normal on discharge, implying that tinnitus and 
hearing loss are intertwined.  The audiologist noted the 
Veteran's report of tinnitus symptoms since 1970, but did not 
comment on the possibility that ontological damage could have 
occurred in service sufficient to cause tinnitus but without 
being reflected in hearing acuity testing.  

Regulations relating to hearing loss do not preclude service 
connection where hearing was within normal limits on 
audiometric testing at the time of discharge from service.  A 
veteran may establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  38 C.F.R. § 3.385 
(2009); Hensley v. Brown, 5 Vet.App. 155, 159 (1993). 
In this case, there is medical evidence of a current 
diagnosis of tinnitus but with an opinion that the current 
tinnitus disorder is not related to service.  However, the 
Veteran has presented consistent and credible lay evidence 
that his symptoms first manifested in service in 1970 and 
continued with increasing severity since that time.  The 
symptoms were later diagnosed by a medical professional.  As 
there is credible evidence for and against the claim, the 
Board will resolve all doubt in favor of the Veteran and 
grant service connection for tinnitus.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is granted, subject to the 
legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


